DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7, 9-16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lara (US 4747317 A) in view of Ignagni (US 6170344 B1).
	Regarding claim 1 and 12, Lara discloses a method, and a system for practicing the method, to enhance pipeline trajectory reconstruction (Abstract) using pipeline 
	Lara does not mention explicitly: wherein the detected pattern is a pattern in the acceleration data; wherein said filter is an Extended Kalman Filter (EKF); wherein said inertial sensor is a MEMS inertial sensor.
	Ignagni discloses a pipeline distortion monitoring method and system, comprising: collecting sensor data (col. 2, lines 53-55) from an inertial sensor (IMU 2 in Fig. 1) comprising an accelerometer (col. 2, lines 42-45) onboard a PIG device (1 in Fig. 1); the sensor data including acceleration data obtained by the accelerometer (col. 2, lines 58-65; col. 3, lines 36-44); detecting a pattern (e.g., damped oscillatory excursions about the nominal values, and/or pitch and heading offsets that are dependent on speed 
Since Lara and Ignagni are in the same field of endeavor (e.g., determining the attitude and velocity of the pig more accurately) and Lara teaches the “inertial sensor” that includes both magnetic anomaly sensor and the accelerometers, it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lara system/method to arrive the claimed invention by incorporating Ignagni’s teaching of detecting the pattern indicative of a junction characteristic in the pipeline using the acceleration data. Doing so would enable the detected pattern to include not only junction characteristic such as girth welds but also junction characteristic such as changes in direction of the pipeline through which the pig is being traversed (Lara, col. 7, lines 31-38; Ignagni, col. 10, lines 21-30). Furthermore, it would have been obvious to one of ordinary skill in the art to substitute Ignagni’s Kalman Filter for Lara’s filter to perform the orientation correction and updates, such that all information is blended (i.e., integrated) in an optimal fashion, and is closely related to the more familiar concept of recursive least-squares estimation thus producing more robust and accurate results (Ignagni, col. 4, lines 57-64; col. 5, lines 11-14).
The combination of Lara and Ignagni is silent on: said Kalman Filter is an Extended Kalman Filter (EKF). However, the examiner takes official notice that EKF is 
The combination of Lara and Ignagni is not clear: wherein the inertial sensor (or, inertial measurement unit) is in the form of a Micro-Electro-Mechanical System (MEMS) device. However, the examiner takes official notice that an inertial measurement unit implemented as a Micro-Electro-Mechanical System (MEMS) device is well known in the art. It would have been obvious to one ordinary skill in the art to apply, as an intended use, such a well-known MEMS IMU to the combination of Lara and Ignagni in order to make the inertial sensor more cost-effective. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 2 and 13, Lara discloses: wherein the PIG is further configured to identify bending and straight segments of the pipeline (col. 11, line 63 – col. 12, line 2; col. 12, lines 38-42).
	Regarding claims 3, 4, 14 and 15, Lara discloses: wherein identifying the bend further comprises determining an angular rate of motion of the PIG device along a plurality of non-parallel axes, wherein determining the angular rate of motion comprises collecting information from a gyroscopic sensor device (col. 6, line 63 – col. 7, line 2). 
	Regarding claims 5 and 16, Lara discloses: wherein the determination of the position of the PIG device is updated (or corrected) in response to the identified bend (col. 7, line 31 – col. 8, line 58).

Regarding claims 9, 10, 20 and 21, Lara discloses: wherein collecting the sensor data further comprises collecting gyroscopic data from a plurality of gyroscopic sensors in the IMU (col. 6, lines 28-44)-20-; wherein collecting the sensor data further comprises collecting acceleration data from a plurality of accelerometers in the IMU (col. 6, lines 28-44). 
Lara does not mention explicitly: said plurality of gyroscopic sensors are a plurality of MEMS gyroscopic sensors; said plurality of accelerometers are a plurality of MEMS accelerometers.
However, the examiner takes official notice that MEMS gyroscopic sensors and MEMS accelerometers are well known in the art. It would have been obvious to one ordinary skill in the art to apply, as an intended use, such well-known MEMS gyroscopic sensors and MEMS accelerometers to the combination of Lara and Ignagni in order to make the inertial sensors more cost-effective. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 11 and 22, Lara discloses: wherein collecting the sensor data further comprises collecting rate of travel information from an odometer sensor (col. 7, lines 54-57).


Response to Arguments
5.	Applicant's arguments received 01/28/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-4 as set forth above in this Office action.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/X.S/Examiner, Art Unit 2862       

/TOAN M LE/Primary Examiner, Art Unit 2864